In re: L. Wayne Sylvester and Barbara L. Sylvester applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Evangeline. 245 So.2d 497.
Writ refused. On the facts found by the Court of Appeal, there is no error of law in its judgment.
SUMMERS and BARHAM, Justices, are of the opinion the writ should be granted. The Court of Appeal gives only lip service to Lomenick v. Schoeffler, 250 La. 959, 200 So.2d 127; Gaspard v. LeMaire, 245 La. 239, 158 So.2d 149; Ballard v. National Ind. Co., 246 La. 963, 169 So.2d 64. See also Miller v. Thomas, 258 La. 285, 246 So. 2d 16, rendered March 29, 1971.